DETAILED ACTION
Allowable Subject Matter
Claims 5, 8, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Objections
Claim 9 is objected to because of the following informalities:   Claim 8 recites “DMD” which should be amended to read “digital micromirror device (DMD)”.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 ad 10-13 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent Pub. 2020/0201050 A1 to Osterhout et al (“Osterhout”).
As to claim 1, Osterhout discloses a method for configuring a digital light projector (DLP) of an augmented reality (AR) display device (¶ 0202, 0206) comprising:
configuring a light source component of the DLP projector to generate a single red- green-blue color sequence repetition per image frame (¶ 0480-0481, For example, the image source can sequentially provide subframe images comprised of a red image, a green image and then a blue image that are all derived from a single full color frame image. In this case, full color images are displayed at an image frame rate that includes a series of at least three sequentially colored subframes that are displayed at a subframe rate which is at least 3× the image frame rate. Sequential color images sources include reflective image sources such as LCOS and DLP.);
identifying a color sequence of the light source component of the DLP projector (¶ 0480, 0487, 0490-0491; Osterhout discloses the display operation and timing of a sequential color image comprising sequential display of a red subframe image, a green subframe image, and a blue subframe image.);
tracking a motion of the AR display device (¶ 0485, 0491, 0493, 0494; Osterhout discloses detecting movement of the head-mounted display by an inertial measurement unit.); and 
adjusting an operation of the DLP projector based on the single red-green-blue color sequence repetition, the color sequence of the light source component of the DLP projector, and the motion of the AR display device (¶ 0485, 0488).  
As to claim 2, Osterhout discloses wherein adjusting the operation of the DLP projector further comprises:  reducing a motion artifact produced by the DLP projector based on the identified color sequence and the single red-green-blue color sequence repetition per image frame (¶ 0485, 0488; Osterhout discloses adjusting the operation of the display image which reduces the color breakup (motion artifact).).
As to claim 3, Osterhout discloses wherein adjusting the operation of the DLP projector further comprises:  identifying a motion artifact produced by the DLP projector based on the identified color sequence, the single red-green-blue color sequence repetition per image frame, and the motion of the AR display device; generating a counter artifact that offsets the motion artifact based on the identified motion artifact; and causing the DLP projector to display the counter artifact (¶ 0485, 0488, 0493-0494; Osterhout discloses adjusting the image by generating a shift that is counter to the detected movement.).
AS to claim 10, Osterhout discloses further comprising: accessing virtual content; and displaying, on a screen of the AR display device, the virtual content with the adjusted operation of the DLP projector, the virtual content being displayed one time per image frame (¶ 0203, 0206). 
As to claim 11, Osterhout discloses all of the limitations of claim 1 and further discloses a computing apparatus comprising:  a processor, and a memory storing instructions executed by the processor (¶ 0266; Osterhout discloses the display device comprising a microprocessor to be programmed with instructions. The microprocessor including a memory which is required to be programmed to perform predetermined functions.). 
As to claim 12, the same rejection or discussion is used as in the rejection of claim 2.  
As to claim 13, the same rejection or discussion is used as in the rejection of claim 3.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-7, 9, 14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2020/0201050 A1 to Osterhout et al (“Osterhout”) in view of US Patent No. 11,025,892 B1 to Aman et al (“Aman”).
As to claim 4, Osterhout discloses shifting each color plane individually (¶ 0480-0481) but fail to disclose shifting based on an adjusted pixel persistence value.  
Aman discloses the method of for removing motion artifacts based on an adjusted pixel persistence (col. 39, lines 55-col. 40, lines 20).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Osterhout with the teachings of Aman removing motion artifacts based on an adjusted pixel persistence, as suggested by Aman thereby similarly using known configurations which enhance perceived image display and reducing motion/color artifacts.  
As to claim 6, Osterhout discloses farther comprising:  determining the identified sequence and the single red-green-blue color sequence repetition per image frame (¶ 0480, 0487, 0490-0491; Osterhout discloses the display operation and timing of a sequential color image comprising sequential display of a red subframe image, a green subframe image, and a blue subframe image.), but fails to disclose determining an adjusted pixel persistence value based on the identified color sequence; replacing a default pixel persistence value with the adjusted pixel persistence value; and operating the DLP projector with the adjusted pixel persistence value.
Aman discloses determining an adjusted pixel persistence value based on the identified color sequence; replacing a default pixel persistence value with the adjusted pixel persistence value; and operating the DLP projector with the adjusted pixel persistence value (col. 39, lines 55-col. 41, lines 15; Aman discloses adjusting the pixel persistence such that black insertion frames are inserted between image frames for smoothing motion/color artifacts).  
See the motivation to combine Osterhout with the teachings of Aman in the rejection of claim 4.  
As to claim 7, Osterhout in view of Aman discloses further comprising: shifting each color plane individually based on the adjusted pixel persistence value (Osterhout, ¶ 0480-0481; Aman, col. 39, lines 55-col. 41, lines 20).
As to claim 9, Osterhout discloses wherein operating the DLP projector further comprises: controlling a DMD of the DLP projector to light a pixel for the adjusted pixel persistence value (¶ 0213).
As to claim 14, the same rejection or discussion is used as in the rejection of claim 4.  
As to claim 16, the same rejection or discussion is used as in the rejection of claim 6.  
As to claim 17, the same rejection or discussion is used as in the rejection of claim 7.  
As to claim 19, the same rejection or discussion is used as in the rejection of claim 9.  


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2020/0201050 A1 to Osterhout et al (“Osterhout”) in view of US Patent Pub. 2019/0129166 A1 to Perreault et al (“Perreault”).
As to claim 20, Osterhout discloses all of the limitations of claim 1 and further discloses a microprocessor configured to operate the display device (¶ 0266), but fails to disclose further discloses a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions executed by a computer.  
Perreault discloses a head-mount display comprising a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions executed by a computer (¶ 0019, 0038).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Osterhout with the teachings Perreault of a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions executed by a computer, as suggested by Perreault thereby similarly using known configurations which are required for programming controllers for operating display devices.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624